EXHIBIT 10.1
 
PURCHASE AGREEMENT


This Purchase Agreement (“Agreement”) is made as of January 30, 2014 (the
“Effective Date”), by and between NaturalNano, Inc., a Nevada corporation with
an address of 832 Emerson St., Rochester, New York 14613 (the “Buyer”) and
Jackson August Holdings, LLC, a New York limited liability company with an
address of 255 Fairhaven Road, Rochester, New York 14610 (“Jackson”), JFisch,
LLC, a New York limited liability company with an address of 94 Valley View
Crescent, Rochester, NY. 14617 (“JFisch”) and Adventure CNY LLC, a New York
limited liability company with an address of 6320 Fly Road, Suite 112, East
Syracuse, New York 13057 (“Adventure”, and together with Jackson and JFisch,
collectively the “Sellers”).
 
WHEREAS, the Sellers collectively own all of the issued and outstanding
membership interests (“Subject Membership Interests”) of MJ Enterprises, LLC, a
New York limited liability company (the “Company”) engaged in the business of
developing, manufacturing, marketing, distributing and selling plating products;
and
 
WHEREAS, the Buyer wishes to purchase all of the Subject Membership Interests
and the Sellers wish to sell the Subject Membership Interests to the Buyer in
consideration for the issuance to the Sellers of certain shares of the Buyer’s
common stock in accordance with the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties, in consideration of the representations,
warranties, promises, covenants and agreements hereinafter contained and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged and intending to be legally bound, agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF MEMBERSHIP INTERESTS
 
1.1 Purchase of Membership Interests. At Closing (as hereinafter defined), the
Sellers will sell and assign to the Buyer, free and clear of any mortgages,
pledges, liens, security interests, claims, charges, restrictions, title defects
or other encumbrances of any nature whatsoever (collectively, “Encumbrances”),
all of the Sellers’ rights in and title to the Subject Membership Interests.
 
1.2 Purchase Price Payment and Delivery.
 
(a) In consideration of the sale by the Sellers to the Buyer of the Subject
Membership Interests the Buyer shall issue to the Sellers at the Closing sixty
million (60,000,000) shares of the Buyer’s common stock (“Subject Shares”), in
the proportions set forth below, via the delivery to the Sellers of stock
certificates representing the Subject Shares, free and clear of all restrictive
and other legends (except as expressly set forth in Section 5.6(b) hereof),
registered in the names of the Sellers. Of the Subject Shares to be issued at
Closing, Jackson shall be issued thirty million six hundred thousand
(30,600,000) shares and JFish and Adventure shall each be issued fourteen
million seven hundred thousand (14,700,000) shares.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) In addition to the issuance of the Subject Shares to the Sellers at Closing,
in the event the Company achieves gross sales of Twenty Million Dollars
($20,000,000) or more during the period of time commencing with the Closing Date
(as hereinafter defined) through September 30, 2015, as determined according to
the Company’s results disclosed in the Company’s Form 10-K for the 2014 fiscal
year and by the Company’s Form 10-Q filed with the Commission for the quarter
ending September 30, 2015 as reviewed by the Company’s independent public
accounting firm, the Buyer shall issue to the Sellers no later than October 31,
2015, twenty million (20,000,000) shares of the Buyer’s common stock
(“Additional Shares”, and together with the Subject Shares, collectively
referred to as “Acquisition Shares”) in the proportions set forth below, via the
delivery to the Sellers of stock certificates representing the Acquisition
Shares, free and clear of all restrictive and other legends (except as expressly
set forth in Section 5.6(b) hereof), registered in the names of the Sellers. Of
the Additional Shares to be issued no later than October 31, 2015, Jackson shall
be issued ten million two hundred thousand (10,200,000) shares and JFish and
Adventure shall each be issued four million nine hundred thousand (4,900,000)
shares.
 
ARTICLE II
CLOSING AND DELIVERIES
 
2.1 Time and Place. The closing of the transactions contemplated by this
Agreement (“Closing”) shall be held at the offices of the Company upon the
completion of the audit of the Company’s financial statements that must be filed
with the amendment to the Buyer’s 8-K Filing (as hereinafter defined) (“Audited
Financial Statements”), which must take place no later than seventy-one (71)
days after the date on which the 8-K Filing is required to be filed (“Closing
Date”). Notwithstanding anything to the contrary in this Agreement, the Closing
shall be deemed to have occurred as of 12:00:01 a.m. (U.S. Eastern Time) on the
Closing Date. After the Closing, the holders of the Subject Membership Interests
formerly representing 100% of the equity ownership of the Company shall cease to
have any rights as owners of the Company and the Company shall be a wholly-owned
subsidiary of the Buyer.
 
2.2 Deliveries by the Sellers at Closing. At Closing, the Sellers will deliver
to Buyer:
 
(a) membership interest certificates representing the Subject Membership
Interests together with Assignments of Membership Interests in substantially the
same form as attached hereto as Exhibit A;
 
(b) the Lock-Up Agreement (as hereinafter defined) duly executed by the Sellers;
 
(c) the Employment Agreements (as hereinafter defined) duly executed by Jacus
(as hereinafter defined) and Fischer (as hereinafter defined);
 
(d) all documents, instruments and certificates required pursuant to Section 6.1
hereof; and
 
(e) any and all such other documents, instruments and certificates as the Buyer
shall reasonably request in order to effectuate the transactions contemplated by
this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
2.3 Deliveries by the Buyer at Closing. At Closing, the Buyer will deliver to
the Sellers:
 
(a) stock certificates representing the Subject Shares pursuant to Section
1.2(a) hereof;
 
(b) the Final Promissory Note (as hereinafter defined) duly executed by the
Company and the Buyer;
 
(c) the Lock-Up Agreement duly executed by the Buyer and the Interested Parties;
 
(d) the Employment Agreements duly executed by the Buyer;
 
(e) the Restated Operating Agreement (as hereinafter defined) duly executed by
the Company and the Buyer;
 
(f) all documents, instruments and certificates required pursuant to Section 6.2
hereof; and
 
(g) any and all such other documents as the Sellers shall reasonably request in
order to effectuate the transactions contemplated by this Agreement.
 
2.4 Registration Exemption. It is intended that the Acquisition Shares to be
issued pursuant to this Agreement will be issued pursuant to Section 4(2) of the
Securities Act of 1933, as amended (“Securities Act”), and therefore shall not
require registration under the Securities Act or any relevant state law.

ARTICLE III
SELLERS’ REPRESENTATIONS AND WARRANTIES


As an inducement to the Buyer to enter into this Agreement and consummate the
transactions contemplated hereby, the Sellers jointly and severally each
represent and warrant to the Buyer as set forth in this Article III.


3.1 Subsidiaries. The Company has no direct or indirect subsidiaries and does
not own, directly or indirectly, the right to acquire any equity interest in any
other corporation, partnership, limited liability company, joint venture, trust
or other business organization (“Subsidiaries”).
 
 
3

--------------------------------------------------------------------------------

 
 
3.2 Organization and Qualification.
 
(a) The Company is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its articles of organization or operating agreement.
 
(b) The Sellers and the Company is each duly qualified to do business and is in
good standing in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not,
individually or in the aggregate, (i) adversely affect the legality, validity or
enforceability of this Agreement and all other agreements, instruments or
documents executed in connection with the transactions contemplated by this
Agreement (collectively, “Transaction Documents”); (ii) have or result in a
material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company; or (iii)
adversely impair the Seller’s or the Company’s ability to perform fully on a
timely basis its respective obligations under any of the Transaction Documents
(each a “Company Material Adverse Effect”).
 
3.3 Authorization; Enforcement. The Seller has the requisite power and authority
to enter into and to consummate the transactions contemplated by each of the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents by
the Seller and the consummation by the Seller of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Seller and no further consent or action is required by the Seller, its
managers or its members or any other third party. Each of the Transaction
Documents has been (or upon delivery will be) duly executed by the Seller and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Seller enforceable against the Seller in
accordance with its terms.


3.4 No Conflicts. Other than as set forth on Schedule 3.4 hereof, the execution,
delivery and performance of the Transaction Documents by the Sellers and the
consummation by the Sellers of the transactions contemplated hereby and thereby
do not and will not (i) conflict with or violate any provision of either the
Seller’s or the Company’s articles of organization or operating agreement; (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company or a Seller is a party or by which any property or asset of
the Company is bound or affected; (iii) require any action, consent or approval
of any third party; or (iv) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Seller or the Company is subject (including
federal, provincial and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Seller or the
Company or its securities are subject), or by which any property or asset of the
Seller or the Company is bound or affected.
 
 
4

--------------------------------------------------------------------------------

 
 
3.5 Sale of the Subject Membership Interests. The Subject Membership Interests
to be sold by the Seller hereunder are duly authorized, validly issued, fully
paid and non-assessable, free and clear of all Encumbrances, other than as set
forth on Schedule 3.5 hereof. Upon Closing, the Buyer shall be the lawful record
and beneficial owner of the Subject Membership Interests, free and clear of all
Encumbrances.
 
3.6 Capitalization. The Sellers are the sole record and beneficial owners of the
Subject Membership Interests and each Seller has good and marketable title to
their respective Subject Membership Interests, free and clear of all
Encumbrances, other than as set forth on Schedule 3.6 hereof. Other than as set
forth on Schedule 3.6, the Subject Membership Interests are duly authorized and
are duly and validly issued, fully paid and non-assessable, free and clear of
all Encumbrances, are not subject to preemptive rights or similar rights of
members or any other person or entity (“Person”) and have been issued in
compliance with all applicable U.S. securities laws. The number and type of all
authorized, issued and outstanding membership interests and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for membership interests of the Company) is set forth on Schedule
3.6 hereof. The Subject Membership Interests represent 100% of the membership
interests of the Company on a fully-diluted basis. There are no outstanding
rights of first refusal, options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any membership interests of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional membership interests, or
securities or rights convertible or exchangeable into membership interests of
the Company.
 
3.7 Financial Statements. Full and complete copies of the following financial
statements have been delivered to the Buyer prior to the date hereof: (i) the
reviewed balance sheet of the Company as of December 31, 2012, and statements of
income and cash flows of the Company for the year then ended; and (ii) the
internally prepared balance sheet of the Company as of November 30, 2013
(“Balance Sheet Date”) and statements of income and cash flows of the Company
for the eleventh (11) month period then ended (collectively, the “Financial
Statements”). Such Financial Statements have been prepared in accordance with
U.S. generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such Financial Statements or the notes thereto, and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
3.8 Material Changes. Since the Balance Sheet Date, other than as set forth in
Schedule 3.8 hereof (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Company
Material Adverse Effect; (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice; (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP; (C) the delivery of the First Promissory Note and the Second
Promissory Note (both as hereinafter defined); and (D) the Company’s execution
of that certain Personal Guaranty dated as of January 24, 2014 in favor of Alpha
Capital Anstalt (the “Guaranty”) (iii) the Company has not altered its method of
accounting or the identity of its auditors; (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its members or
purchased, redeemed or made any agreements to purchase or redeem any or its
membership interests; and (v) the Company has not issued any equity securities
to any officer, manager or affiliate.
 
 
5

--------------------------------------------------------------------------------

 
 
3.9 Absence of Litigation. Other than as set forth in Schedule 3.9 hereof, there
is no action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Seller, threatened against or affecting the
Company. There are no judgments, decrees, agreements, memoranda of understanding
or orders of any court, public board, government agency, self-regulatory
organization or body outstanding against the Company.
 
3.10 Compliance. Other than as set forth in Schedule 3.10 hereof, the Company
(i) is not in default under or in violation of (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other material agreement or instrument to which it is
a party or by which it or any of its properties are bound (whether or not such
default or violation has been waived); (ii) is not in violation of any order of
any court, arbitrator or governmental body; or (iii) to the Sellers’ knowledge,
is not or has not been in violation of any statute, rule or regulation of any
governmental authority, including, without limitation, all foreign, federal,
provincial, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters. To the Sellers’ knowledge, the Company and each of the officers,
managers, directors, employees and agents of the Company has complied in all
respects with all U.S. and state laws, constitutions, statutes, codes, rules,
regulations, ordinances, executive orders, decrees or edicts applicable to the
Company and its operations. To the Sellers’ knowledge, neither the Company nor
any of its officers, managers, directors, affiliates, employees, or agents has
received any notice that the Company has been or is being conducted in violation
of any applicable law or that an investigation or inquiry into any noncompliance
with any applicable law is ongoing, pending or threatened.
 
3.11 Title to Assets. The Company does not own any real property and has good
and marketable title in all personal property owned by it that is material to
the business of the Company, in each case free and clear of all Encumbrances,
other than as set forth in Schedule 3.11 hereof. All real property and
facilities held under lease by the Company are held by the Company under valid,
subsisting and enforceable leases of which the Company is in compliance, other
than as set forth on Schedule 3.11 hereof. All equipment used by the Company is
generally in good operating condition and repair and is adequate for the uses to
which it is being put.
 
3.12 Patents and Trademarks. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with its business and which the failure to so
have could have a Company Material Adverse Effect (collectively, the “Company
Intellectual Property Rights”). The Company has not received a written notice
that the Company Intellectual Property Rights violates or infringes upon the
rights of any Person. To the knowledge of the Seller all such Company
Intellectual Property Rights are enforceable and there is no existing material
infringement by another Person of any of the Company Intellectual Property
Rights.
 
 
6

--------------------------------------------------------------------------------

 
 
3.13 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the business in which the Company is engaged. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
3.14 Regulatory Permits. The Company possess all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business, except where the
failure to possess such permits could not, individually or in the aggregate,
have or result in a Company Material Adverse Effect (“Company Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Company Material Permit. Attached as
Schedule 3.14 is a list of the Company Material Permits.
 
3.15 Taxes. Except as disclosed in Schedule 3.15, (i) the Company has duly filed
with the appropriate governmental agencies all tax returns and reports which are
required to be filed, and has paid in full all taxes (including interest and
penalties) owed by it; (ii) all tax returns filed by the Company constitute
complete and accurate representations of the Company’s tax liabilities for such
years and accurately set forth all items (to the extent required to be included
or reflected in such returns) relevant to its future tax liabilities, including
the tax basis of its properties and assets; (iii) the tax returns of the Company
have never been audited by the Internal Revenue Service or any other
governmental authority during the past seven (7) years; (iv) the Company has not
executed or filed with the Internal Revenue Service or any other taxing
authority any agreement extending the period for assessment or collection of any
taxes; and (v) the Company is not a party to any pending action or proceeding,
nor is any action or proceeding threatened, by any governmental authority for
assessment or collection of taxes, no claim for assessment or collection of
taxes, has been asserted against the Company and there are no tax liens against
any property of the Company.
 
3.16 Employee Benefit Plans. All Benefit Plans (as hereinafter defined) of the
Company in effect as of the Effective Date were established and have been
executed, managed and administered in accordance with all applicable
requirements of the Internal Revenue Code of 1986, as amended (“Code”), ERISA
(as hereinafter defined), and of other applicable laws. The Seller is not aware
of the existence of any governmental audit or examination of any of such Benefit
Plans or of any facts which would lead it to believe that any such audit or
examination is pending or threatened. There exists no action, suit or claim
(other than routine claims for benefits) with respect to any of such Benefit
Plans pending or, to the knowledge of the Seller, threatened against any of such
Benefit Plans, and the Seller does not possess any knowledge of any facts which
could give rise to any such action, suit or claim. As used herein the term
“Benefit Plans”, shall mean (i) nonqualified deferred compensation or retirement
plan or arrangement; (ii) defined contribution retirement plan or arrangement
which is an Employee Pension Benefit Plan (as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)); (iii)
defined benefit retirement plan or arrangement which is an Employee Pension
Benefit Plan (including any Multiemployer Plan); (iv) Employee Welfare Benefit
Plan (as defined in Section 3(1) of ERISA) or fringe benefit or other
retirement, bonus, or incentive plan or program; or (v) any other benefit plan,
program or arrangement of any kind to which a Person contributes or is obligated
to contribute.
 
 
7

--------------------------------------------------------------------------------

 
 
3.17 No Finder. The Seller has not engaged any Person to assist the Seller in
locating a buyer for the Subject Membership Interests and neither the Company
nor any Seller will be liable for any finder fee or broker commission in
connection with the transactions contemplated by this Agreement.
 
3.18 Contracts. Schedule 3.18 contains a complete list, as of the date hereof,
of any contract, agreement, indenture, deed of trust, license, note, bond,
mortgage, lease, guarantee and any similar understanding or arrangement, whether
written or oral, to which the Company is, or will be immediately prior to
Closing, a party or bound, or that otherwise relate to its business or assets,
which relate to an obligation of the Company, or an obligation owed to the
Company, in excess of Five Thousand Dollars ($5,000) in a twelve (12) month
period, or are otherwise material to the Company’s business (collectively, the
“Material Contracts”); provided, however, that the parties hereto hereby agree
that the First Promissory Note, Second Promissory Note and Guaranty need not be
set forth on Schedule 3.18, but shall be included in the definition of Material
Contracts. Other than as set forth on Schedule 3.18 hereto, each such Material
Contract is, and will at Closing be, valid, binding and enforceable against the
Company and the other parties thereto in accordance with its terms, and is, and
will at Closing be, in full force and effect. Other than as set forth on
Schedule 3.10 hereof, the Company is not, and will not at Closing be, in default
under or in breach of or otherwise delinquent in performance under any such
Material Contract, and no event has occurred, or will as of the Closing have
occurred, that, with notice or lapse of time, or both, would constitute such a
default. To the knowledge of the Seller, each of the other parties thereto has
performed in all respects all of the obligations required to be performed by it
under, and is not in default under, any such Material Contract and no event has
occurred that, with notice or lapse of time, or both, would constitute such a
default. There are no disputes pending or threatened in writing with respect to
any such Material Contracts. Neither the Company nor any other party to any such
Material Contract has exercised any option granted to it to terminate or shorten
or extend the term of such Contract, and the Material Company has not given
notice or received notice to such effect. Other than as set forth on Schedule
3.18 hereto, all of such Material Contracts will continue to be valid, binding,
enforceable and in full force and effect on substantially identical terms
following the consummation of the transactions contemplated hereby.
 
3.19 Securities Representations.
 
(a) Investment Purposes. Each Seller is acquiring the Acquisition Shares for its
own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or "blue-sky" laws. No other Person
has a direct or indirect beneficial interest in, and such Seller does not have
any contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third party, with
respect to, the Acquisition Shares or any part thereof that would be in
violation of the Securities Act or any state securities or “blue-sky” laws or
other applicable Law.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) No General Solicitation. Each Seller is not receiving the Acquisition Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio; or presented at any seminar or similar gathering; or
any solicitation of a subscription by a Person, other than Buyer personnel,
previously known to such Seller.
 
(c) No Obligation to Register Shares. Each Seller understands that the Buyer is
under no obligation to register the Acquisition Shares under the Securities Act.
Such Seller understands that the Acquisition Shares must be held indefinitely
unless the sale thereof is subsequently registered under the Securities Act and
applicable state securities laws or exemptions from such registration are
available. All certificates evidencing the Acquisition Shares will bear a legend
stating that the Acquisition Shares have not been registered under the
Securities Act or state securities laws and may not be resold unless they are
registered under the Securities Act and applicable state securities laws or
exempt therefrom, as expressly set forth in Section 5.6(b) hereof.
 
(d) Investment Experience. Each Seller, or such Seller’s professional advisor,
has such knowledge and experience in finance, securities, taxation, investments
and other business matters as to evaluate investments in a company such as the
Buyer and the receipt of the Acquisition Shares in consideration for the Subject
Membership Interests. By reason of the business and financial experience of such
Seller or its professional advisor, such Seller can protect its own interests in
connection with the exchange of the Acquisition Shares for its Subject
Membership Interests. Such Seller is able to afford the loss of its entire
investment in the Acquisition Shares.
 
(e) Exemption from Registration. Each Seller acknowledges its understanding that
the offering and sale of the Shares is intended to be exempt from registration
under the Securities Act. In furtherance thereof, in addition to the other
representations and warranties of such Seller made herein, such Seller further
represents and warrants to and agrees with the Buyer as follows:
 
(1) Such Seller has the financial ability to bear the economic risk of its
investment, has adequate means for providing for its current needs and personal
contingencies and has no need for liquidity with respect to the Acquisition
Shares;
 
 
9

--------------------------------------------------------------------------------

 
 
(2) Such Seller has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Acquisition Shares;
 
(3) Such Seller has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the Buyer
and all other information to the extent the Buyer possesses such information or
can acquire it without unreasonable effort or expense; and
 
(4) Such Seller has received and reviewed the Form 10-Ks, Form 10-Q’s and Proxy
Statements filed by the Buyer with the Commission covering the Company’s 2012
and 2013 fiscal years, and has also considered the uncertainties and
difficulties frequently encountered by companies such as the Buyer.
 
(5) Other than as set forth in Schedule 3.19(e), each Seller is an “Accredited
Investor” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act and as indicated in the Accredited Investor
Questionnaire attached hereto.
 
3.20 Full Disclosure. No representation or warranty of each Seller in this
Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.
There is no fact known to the Seller that materially adversely affects or, as
far as can be reasonably foreseen, materially threatens, the assets, business,
prospects, financial condition or results of operations of the Company that has
not been set forth in this Agreement.
 
ARTICLE IV
BUYER’S REPRESENTATIONS AND WARRANTIES


As an inducement to the Sellers to enter into this Agreement and consummate the
transactions contemplated hereby, the Buyer represents and warrants to the
Sellers as set forth in this Article IV.


4.1 Subsidiaries. The Buyer has no direct or indirect Subsidiaries other than
those listed in Schedule 4.1 hereof (“Buyer Subsidiaries”). Except as set forth
on Schedule 4.1, the Buyer owns, directly or indirectly, all of the capital
stock or comparable equity interests of each Buyer Subsidiary free and clear of
any Encumbrance and all the issued and outstanding shares of capital stock or
comparable equity interest of each Buyer Subsidiary are validly issued and are
fully paid, non­assessable and free of preemptive and similar rights, except any
such rights as may be held by the Buyer.
 
4.2 Organization and Qualification.
 
(a) Each of the Buyer and the Buyer Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Buyer nor any Buyer Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Each of the Buyer and the Buyer Subsidiaries is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (i) adversely affect the legality, validity or enforceability
of any Transaction Document or Funding Document (as hereinafter defined); (ii)
have or result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Buyer
or any Buyer Subsidiary; or (iii) adversely impair the Buyer’s ability to
perform fully on a timely basis its obligations under any of the Transaction
Documents or Funding Documents (each a “Buyer Material Adverse Effect”).
 
4.3 Authorization; Enforcement. The Buyer has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and Funding Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents and Funding Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Buyer and no further
consent or action is required by the Buyer, its board of directors or its
stockholders. Each of the Transaction Documents and Funding Documents has been
(or upon delivery will be) duly executed by the Buyer and is, or when delivered
in accordance with the terms hereof, will constitute, the valid and binding
obligation of the Buyer enforceable against the Buyer in accordance with its
terms.
 
4.4 No Conflicts. The execution, delivery and performance of the Transaction
Documents and Funding Documents by the Buyer and the consummation by the Buyer
of the transactions contemplated hereby and thereby do not and will not (i)
conflict with or violate any provision of the Buyer’s or any Buyer Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents; (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Buyer or Buyer Subsidiary debt or
otherwise) or other understanding to which the Buyer or any Buyer Subsidiary is
a party or by which any property or asset of the Buyer or any Buyer Subsidiary
is bound or affected; or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Buyer or a Buyer Subsidiary is
subject (including federal, provincial and state securities laws and regulations
and the rules and regulations of any self-regulatory organization to which the
Buyer or its securities are subject), or by which any property or asset of the
Buyer or a Buyer Subsidiary is bound or affected.
 
4.5 Issuance of the Subject Shares. The Acquisition Shares are duly authorized
and, when issued in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable, free and clear of all
Encumbrances and shall not be subject to preemptive rights or similar rights of
stockholders. The Buyer has reserved from its duly authorized capital stock the
maximum number of shares necessary in regard to the issuance of the Acquisition
Shares.
 
 
11

--------------------------------------------------------------------------------

 
 
4.6 Capitalization. The number of shares and type of all authorized, issued
outstanding capital stock, options and other securities of the Buyer (whether or
not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Buyer) is as set forth in the Company’s Form 10-Q filed
with the Commission for the quarter ended September 30, 2013 (“Most Recent SEC
Documents”). All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and non-assessable and have been issued in compliance
with all applicable U.S. securities laws. Except as disclosed in the Most Recent
SEC Documents, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of the Buyer’s stock, or contracts, commitments, understandings or
arrangements by which the Buyer or any Buyer Subsidiary is or may become bound
to issue additional shares of the Buyer’s stock, or securities or rights
convertible or exchangeable into shares of the Buyer’s stock. Except as set
forth in the Most Recent SEC Documents, there are no anti-dilution or price
adjustment provisions contained in any security issued by the Buyer (or in any
agreement providing rights to security holders) and the issue and sale of the
Acquisition Shares will not obligate the Buyer to issue shares of stock of the
Buyer or other securities to any Person and will not result in a right of any
holder of Buyer securities to adjust the exercise, conversion, exchange or reset
price under such securities.
 
4.7 SEC Reports; Financial Statements.
 
(a) The Buyer has filed all reports and statements required to be filed by it
under the Securities Exchange Act of 1934 (“Exchange Act”), including pursuant
to Section 13 or 15(d) thereof, for the five (5) years preceding the Effective
Date (together with any materials filed by the Buyer under the Exchange Act,
whether or not required) (the foregoing materials collectively referred to
herein as the “SEC Reports”), on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act,
the Exchange Act and the rules and regulations of the Securities and Exchange
Commission (“Commission”) promulgated thereunder, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, not misleading. All material agreements to which
the Buyer or any Buyer Subsidiary is a party or to which the property or assets
of the Buyer or any Buyer Subsidiary are subject are included as part of or
specifically identified in the SEC Reports, to the extent required by the
applicable SEC Reports.
 
(b) The financial statements of the Buyer included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto, and if audited, audited in accordance with Generally Accepted Auditing
Standards (GAAS) and fairly present in all material respects the financial
position of the Buyer and the Buyer Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
 
12

--------------------------------------------------------------------------------

 
 
4.8 Material Changes.
 
(a) Since the date of the latest audited financial statements included within
the SEC Reports, except as specifically disclosed in the SEC Reports or on
Schedule 4.8(a) hereof, (i) there has been no event, occurrence or development
that, individually or in the aggregate, has had or that could result in a Buyer
Material Adverse Effect; (ii) the Buyer has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice; and
(B) except as noted in Section 4.8(b), liabilities not required to be reflected
in the Buyer’s financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission; (iii) the Buyer has not altered its method
of accounting or the identity of its auditors, except as disclosed in its SEC
Reports; (iv) the Buyer has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock; and (v) the
Buyer has not issued any equity securities to any officer, director or
affiliate.
 
(b) The funds that will be employed by the Buyer to consummate the Buyer Loan
(as hereinafter defined) will be funded to the Buyer pursuant to the instruments
and agreements set forth on Schedule 4.8(b) hereof (“Funding Documents”). The
Parties agree that the Funding Documents need not be included in in Schedule
4.8(a) but do represent a possible
Liability that could become a Buyer Material Adverse Effect.
 
4.9 Absence of Litigation. Other than as set forth on Schedule 4.9, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Buyer, threatened against or affecting the
Buyer or any of the Buyer Subsidiaries that could, individually or in the
aggregate, have a Buyer Material Adverse Effect.
 
4.10 Compliance. Other than as set forth in the Most Recent SEC Documents,
neither the Buyer nor any Buyer Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Buyer or any
Buyer Subsidiary under), nor has the Buyer or any Buyer Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other material agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived); (ii) is in
violation of any order of any court, arbitrator or governmental body; or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal,
provincial, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not, individually or in the
aggregate, have or result in a Buyer Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
4.11 Title to Assets. The Buyer and the Buyer Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Buyer and the Buyer Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Buyer and the Buyer Subsidiaries, in each case free and clear of
all Encumbrances, other than as set forth in the Most Recent SEC Documents. Any
real property and facilities held under lease by the Buyer and the Buyer
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Buyer and the Buyer Subsidiaries are in compliance.
 
4.12 Patents and Trademarks. The Buyer and the Buyer Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Most Recent SEC Documents, and as
conducted, and which the failure to so have could have a Buyer Material Adverse
Effect (collectively, the “Buyer Intellectual Property Rights”). Neither the
Buyer nor any Buyer Subsidiary has received a written notice that the Buyer
Intellectual Property Rights violates or infringes upon the rights of any
Person. To the knowledge of the Buyer, all such Buyer Intellectual Property
Rights are enforceable and there is no existing material infringement by another
Person of any of the Buyer Intellectual Property Rights.
 
4.13 Insurance. The Buyer and the Buyer Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Buyer and
the Buyer Subsidiaries are engaged. Neither the Buyer nor any Buyer Significant
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
 
4.14 Regulatory Permits. The Buyer and the Buyer Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
result in a Buyer Material Adverse Effect (“Buyer Material Permits”), and
neither the Buyer nor any Buyer Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Buyer Material
Permit.
 
 
14

--------------------------------------------------------------------------------

 
 
4.15 Taxes. Except as disclosed in Schedule 4.15, (i) the Buyer and the Buyer
Subsidiaries have duly filed with the appropriate governmental agencies all tax
returns and reports which are required to be filed, and has paid in full all
taxes (including interest and penalties) owed by them; (ii) all tax returns
filed by the Buyer and the Buyer Subsidiaries constitute complete and accurate
representations of the Buyer’s and the Buyer Subsidiaries’ tax liabilities for
such years and accurately set forth all items (to the extent required to be
included or reflected in such returns) relevant to its future tax liabilities,
including the tax basis of their properties and assets; (iii) the tax returns of
the Buyer and the Buyer Subsidiaries have never been audited by the Internal
Revenue Service or any other governmental authority during the past seven (7)
years; (iv) neither the Buyer and nor any Buyer Subsidiary has executed or filed
with the Internal Revenue Service or any other taxing authority any agreement
extending the period for assessment or collection of any taxes; and (v) neither
the Buyer and nor any Buyer Subsidiary is a party to any pending action or
proceeding, nor is any action or proceeding threatened, by any governmental
authority for assessment or collection of taxes, no claim for assessment or
collection of taxes, has been asserted against the Buyer or any Buyer Subsidiary
and there are no tax liens against any property of the Buyer or any Buyer
Subsidiary.
 
4.16 Employee Benefit Plans. All Benefit Plans (as hereinafter defined) of the
Buyer and the Buyer Subsidiaries in effect as of the Effective Date were
established and have been executed, managed and administered in accordance with
all applicable requirements of the Code, ERISA, and of other applicable laws.
The Buyer is not aware of the existence of any governmental audit or examination
of any of such Benefit Plans or of any facts which would lead it to believe that
any such audit or examination is pending or threatened. There exists no action,
suit or claim (other than routine claims for benefits) with respect to any of
such Benefit Plans pending or, to the knowledge of the Buyer, threatened against
any of such Benefit Plans, and the Buyer does not possess any knowledge of any
facts which could give rise to any such action, suit or claim.
 
4.17 Listing and Maintenance Requirements. The Buyer has not, in the five (5)
years preceding the Effective Date, received notice (written or oral) from any
Trading Market (as hereinafter defined) on which the Buyer’s common stock is or
has been listed or quoted to the effect that the Buyer is not in compliance with
the listing or maintenance requirements of such Trading Market. The Buyer is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements. As used
in this Agreement, the term “Trading Market” shall mean any national securities
exchange, market or trading or quotation facility on which the Buyer’s common
stock is then listed or quoted.
 
4.18 Registration Rights. Except as set forth in the Most Recent SEC Documents,
the Buyer has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Buyer registered
with the Commission or any other governmental authority that have not been
satisfied.
 
4.19 Sarbanes-Oxley Act. The Buyer is in compliance with applicable requirements
of the Sarbanes-Oxley Act of 2002 and applicable rules and regulations
promulgated by the Commission thereunder in effect as of the Effective Date,
except where such noncompliance could not be reasonably expected to have,
individually or in the aggregate, a Buyer Material Adverse Effect.
 
4.20 No Finder. The Buyer has not engaged any other Person to assist the Buyer
in locating a buyer for the Acquisition Shares and will not be liable for any
finder fee or broker commission in connection with the transactions contemplated
by this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
4.21 Full Disclosure. No representation or warranty of the Buyer in this
Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.
There is no fact known to the Buyer that materially adversely affects or, as far
as can be reasonably foreseen, materially threatens, the assets, business,
prospects, financial condition or results of operations of the Buyer that has
not been set forth in this Agreement.
 
ARTICLE V
ADDITIONAL AGREEMENTS

 
5.1 Buyer Loan. Prior to or upon the Closing the Buyer shall have loaned to the
Company an aggregate of Seven Hundred Fifty Thousand Dollars ($750,000) (“Buyer
Loan”) via the delivery by the Company to the Buyer of three promissory notes,
all of which shall be in forms reasonably acceptable to the Buyer and the
Company, one of which shall be in the amount of (i) One Hundred Fifty Thousand
Dollars ($150,000) and shall be delivered on the Effective Date (the “First
Promissory Note”); (ii) Three Hundred Thousand Dollars and shall be delivered
within ten (10) business days of the Effective Date (the “Second Promissory
Note”); (iii) Three Hundred Thousand Dollars and shall be delivered at the
Closing (“Final Promissory Note”).
 
5.2 Lock-Up Agreement. At the Closing the Buyer, the Sellers and the
shareholders and note holders of the Buyer set forth on Schedule 5.2 hereto
(“Interested Parties”) shall enter into a Lock-Up Agreement, which shall be in a
form reasonably acceptable to the Buyer, the Sellers and the Interested Parties
(“Lock-Up Agreement”) regarding (i) certain restrictions on the sale of the
Buyer’s shares; and (ii) the Buyer’s obligations under certain promissory notes
issued by the Buyer to the Interested Parties, following the Closing Date.
 
5.3 Employment Agreements. At the Closing John T. Jacus (“Jacus”) and John
Fischer (“Fischer”) shall enter into Employment Agreements with the Company,
which shall be in a form reasonably acceptable to Jacus, Fischer and the Buyer
(collectively, “Employment Agreements”).
 
5.4 Amended and Restated Operating Agreement. At the Closing the Buyer and the
Company shall enter into an Amended and Restated Operating Agreement of the
Company, which shall be in a form reasonably acceptable to Jacus, Fischer and
the Buyer (“Restated Operating Agreement”), which shall provide, among other
things, that following the Closing, as long as Jacus is employed by the Company,
the Company shall be governed by a board of managers consisting of no more than
four (4) members, one of which shall be Jacus, or a designee appointed by Jacus.
In addition the Restated Operating Agreement shall provide that (i) following
the Closing the Company shall not permit, or take any action or inaction that
would cause, the Company to breach its obligations under those certain
agreements and instruments set forth on Schedule 5.4 hereof (“Pre-Existing
Obligations”) without the prior written consent of Jacus; and (ii) the Company
shall indemnify, defend and hold harmless Jacus, Fischer, Jackson and/or JFisch,
and their successors and assigns, from and against all demands, claims, actions
or causes of action, assessments, losses, damages, deficiencies, liabilities,
costs and expenses, including reasonable attorneys’ fees, interest, penalties,
and all reasonable amounts paid in investigation, defense or settlement of any
of the foregoing, asserted against or imposed Jacus, Fischer, Jackson and/or
JFisch, and/or their successors and assigns, resulting from any claim arising
out of the Company’s breach of its respective obligations under any of the
Pre-Existing Obligations that result from any action taken or inaction by the
Company following the Closing, unless such action or inaction was consented to
in advance in writing by Jacus in accordance herewith or results from the
unlawful acts, misfeasance and/or gross negligence of Jacus and, Fischer,
Jackson and/or JFisch, and their successors and assigns.
 
 
16

--------------------------------------------------------------------------------

 
 
5.5 Board Election. Following the Closing the Buyer shall use its best efforts
to ensure that Jacus (i) is elected to serve on the Buyer’s board of directors
as soon as possible in accordance with the Buyer’s certificate of incorporation
and by-laws; and (ii) remains a member of the Buyer’s board of directors as long
as Jacus is employed by the Company, in accordance with the Buyer’s certificate
of incorporation and by-laws.
 
5.6 Transfer Restrictions.
 
(a) In connection with any transfer of the Acquisition Shares other than
pursuant to an effective registration statement or pursuant to Rule 144 (as
hereinafter defined), except as otherwise set forth herein, the Buyer may
require the Seller to provide to the Buyer an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Buyer, to the effect that such transfer does not require
registration under the Securities Act. As used in this Agreement, the term “Rule
144”, means Rule 144 promulgated by the Commission pursuant to the Securities
Act, as such Rule 144 may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule 144.


(b) The Sellers agree to the imprinting of the following legend on any
certificate evidencing the Acquisition Shares, so long as is required by this
Section 5.6(b):


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.


Certificates evidencing Acquisition Shares shall not be required to contain such
legend or any other legend (i) while a registration statement covering the
resale of such securities is effective under the Securities Act; (ii); following
any sale of such Acquisition Shares pursuant to Rule 144; or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the
Commission). At such time as a legend is no longer required for in regard to any
of the Acquisition Shares, the Buyer will no later than three (3) days following
the delivery by a Seller to the Buyer or to the Buyer’s transfer agent of a
legended certificate representing such Acquisition Shares, deliver or cause to
be delivered to such Seller a certificate representing such Acquisition Shares
that is free from all restrictive and other legends. The Buyer shall not make
any notation on its records or give instructions to any transfer agent of the
Buyer that enlarge the restrictions on transfer set forth in this Section 5.6.


 
17

--------------------------------------------------------------------------------

 
 
(c) The Buyer acknowledges and agrees that a Seller may from time to time pledge
or grant a security interest in some or all of the Acquisition Shares in
connection with a loan or financing arrangement secured by the Acquisition
Shares and, if required under the terms of such agreement, loan or arrangement,
such Seller may transfer pledged or secured Acquisition Shares to the pledgees
or secured parties. Such a pledge or transfer would be subject to approval of
the Buyer and a legal opinion of the pledgee, secured party or pledgor might be
required in connection therewith, other than in regard to the security interests
in the Acquisition Shares held by Jackson and JFisch created pursuant to that
certain (i) Amended and Restated Pledge Agreement by and between Jackson, GSP
Holdings, Inc., DK&T Enterprises, LLC, Tonto Associates, LLC, John Howell, as
trustee of the Herbert N. Gerhardt Trust, Thomas Gerhardt and Kimberly Jeffery,
to be entered into as of the Closing; and (ii) Pledge Agreement by and between
JFisch, GSP Holdings, Inc., and Thomas Gerhardt and Kimberly Jeffery, to be
entered into as of the Closing, which shall not be subject to the Buyer’s
approval or require a legal opinion.
 
5.7 Furnishing of Information; Listing.
 
(a) As long as any Seller owns Acquisition Shares, the Buyer covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Buyer after the date
hereof pursuant to the Exchange Act. As long as any Seller owns Acquisition
Shares, if the Buyer is not required to file reports pursuant to such laws, it
will prepare and furnish to the Sellers and make publicly available in
accordance with Rule 144 such information as is required for the Sellers to sell
the Acquisition Shares under Rule 144. The Buyer further covenants that it use
its best efforts to satisfy the provisions of Rule 144 applicable to the issuer
of securities relating to transactions for the sale of securities pursuant to
Rule 144. Each Seller agrees and acknowledges that as long as any Seller owns or
has beneficial ownership of Acquisition Shares, the Seller shall timely file all
reports required to be filed by the Seller with respect thereto.
 
(b) As long as any Seller owns Acquisition Shares, the Buyer shall use its (i)
best efforts to maintain its listing on the Trading Market on which the Buyer’s
common stock is listed as of the Effective Date; and (ii) reasonable efforts to
encourage active trading and a market for the Buyer’s common stock.
 
5.8 Reservation of Securities. The Buyer shall maintain a reserve from its duly
authorized shares of common stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents. In the event that at any time the then
authorized shares of the Buyer’s common stock are insufficient for the Buyer to
satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
 
 
18

--------------------------------------------------------------------------------

 
 
5.9 Public Announcements. No later than four (4) business days following the
Closing Date the Buyer shall file a Current Report on Form 8-K with the
Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Documents. Thereafter, the Buyer shall timely
file any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby and provide copies thereof to
the Sellers promptly after filing. Except with respect to the 8-K Filing (a copy
of which will be provided to the Sellers for their review as early as
practicable prior to its filing), the Buyer shall, to the extent practical and
reasonable, use its best efforts at least two (2) days prior to the filing or
dissemination of any disclosure required by this Section 5.9, provide a copy
thereof to the Sellers for their review. The Buyer and the Sellers shall consult
with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the Commission or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with as
much prior notice of such public statement, filing or other communication as is
practicable under the circumstances.
 
5.10 Further Assurances. From and after the Closing, each of the parties hereto
shall use its best efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all things necessary, proper or advisable under
applicable law, and to execute and deliver such documents and other instruments
or papers as may be required to carry out the provisions of this Agreement and
to consummate and render effective the transactions contemplated by this
Agreement. In addition, the Buyer hereby agrees to retain for a period of six
(6) years, and to make available to the Sellers upon the Buyer’s receipt of a
reasonable request therefore, all of the records obtained by the Sellers in
connection with the transactions contemplated hereunder.


ARTICLE VI
CONDITIONS PRECEDENT TO CLOSING

 
6.1 Conditions Precedent to the Obligations of the Buyer. The obligations of the
Buyer under this Agreement are subject to the fulfillment, prior to or at the
Closing, of each of the following conditions (any one or more of which may be
waived in writing in whole or in part by the Buyer at its sole option and which
conditions are set out herein for the exclusive benefit of the Buyer):
 
(a) Representations and Warranties; Covenants. The representations and
warranties of the Sellers under this Agreement shall be true and correct in all
material respects on the date hereof and at and as of the Closing Date, as
though then made (except for those representations and warranties which are
expressly stated to be made as of another specified date, which shall be true
and correct as of such other specified date, as applicable). The Sellers shall
have complied in all material respects with all obligations, covenants and
conditions required by this Agreement to be performed by them prior to or on the
Closing Date.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) Closing Certificate and Documents. The Buyer shall have received (i) a
certificate from the Sellers, dated as of Closing Date certifying to the
fulfillment of the conditions set forth in subparagraph (a) of this Section 6.1;
and (ii) certificate of the Secretary of State of New York, as of a recent date,
no earlier than thirty (30) days prior to the Closing Date, as to the legal
existence and good standing of the Company. The Buyer shall also have received
such other certificates, documents and materials as it shall reasonably request.
 
(c) Litigation. No action, suit or proceeding shall have been instituted by any
Person before any governmental authority to restrain, modify or prevent the
carrying out of the transactions contemplated hereby, or seeking damages or a
discovery order in connection with such transactions.
 
(d) Consents. The consents set forth on Schedule 3.4 shall have been obtained.
 
(e) Questionnaires. The completed Accredited Investor Questionnaires have been
obtained from each Seller and the respective principals thereof.
 
(f) Audited Financial Statements. The completion and delivery of the Audited
Financial Statements.
 
6.2 Conditions Precedent to the Obligations of the Sellers. The obligations of
the Sellers to proceed with the Closing hereunder are subject to the fulfillment
prior to or at the Closing of the following conditions (any one or more of which
may be waived in writing in whole or in part by the Sellers at their sole option
and which conditions are set out herein for the exclusive benefit of the
Sellers):
 
(a) Representations and Warranties; Covenants. The representations and
warranties of the Buyer contained in this Agreement shall be true and correct in
all material respects on the date hereof and at and as of the Closing Date, as
though then made (except for those representations and warranties which are
expressly stated to be made as of another specified date, which shall be true
and correct as of such other specified date, as applicable). The Buyer shall
have complied in all material respects with all obligations, covenants and
conditions required by this Agreement to be performed by it prior to or on the
Closing Date.
 
(b) Closing Certificate and Documents. The Buyer shall have furnished to the
Sellers (i) a certificate of one of its officers, dated as of the Closing Date,
certifying to the fulfillment of the conditions set forth in subparagraph (a) of
this Section 6.2; and (ii) certificate of the Secretary of State of Nevada, as
of a recent date, no earlier than thirty (30) days prior to the Closing Date, as
to the legal existence and good standing of the Buyer. The Sellers shall also
have received such other certificates, documents and materials as they shall
reasonably request.
 
(c) Litigation.  No action, suit or proceeding shall have been instituted by any
Person before any governmental authority to restrain, modify or prevent the
carrying out of the transactions contemplated hereby, or seeking damages or a
discovery order in connection with such transactions.
 
(d) Audited Financial Statements. The completion and delivery of the Audited
Financial Statements.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VII
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
 
7.1 Survival of Representations.
 
(a) The representations and warranties of the parties contained in this
Agreement and any certificate provided hereunder, shall survive the Closing for
a period of two (2) years after the Closing Date, except that:
 
(i) the representations and warranties in Sections 3.2(a), 3.3, 3.5, 3.6, 3.17,
4.2(a), 4.3, 4.5, 4.6 and 4.20 shall survive the Closing without time
limitation; and
 
(ii) the representations and warranties in Sections 3.15, 3.16, 4.15 and 4.16
shall survive the Closing until the date that is the earlier of the sixth (6th)
anniversary date of the Closing Date or sixty (60) days after any claims
relating thereto or arising from the subject matter thereof are barred by the
applicable statute of limitations.
 
(b) If written notice of a claim for indemnification hereunder has been given
prior to the expiration of the applicable representations, warranties or
covenants as set forth in Section 7.1(a), then the relevant representations,
warranties and covenants shall survive as to such claim until such claim has
been finally resolved. The time limitations specified in this Section 7.1 shall
not be applicable to claims of fraud and covenants to be performed after the
Closing.
 
7.2 Indemnification by the Sellers.
 
(a) The Sellers shall jointly and severally indemnify, defend, save and hold the
Buyer and its directors, officers, managers, members, shareholders, employees,
agents, representatives and affiliates (collectively, the “Buyer Indemnitees”)
harmless from and against all demands, claims, actions or causes of action,
assessments, losses, damages, deficiencies, liabilities, costs and expenses,
including reasonable attorneys’ fees, interest, penalties, and all reasonable
amounts paid in investigation, defense or settlement of any of the foregoing
(collectively, the “Buyer Damages”), asserted against, imposed upon or resulting
to or incurred by any of the Buyer Indemnitees resulting from (i) a breach of
any of the representations and warranties made by the Sellers or the Company in
this Agreement or in any of the Transaction Documents; or (ii) any breach by any
Seller or the Company of any of the covenants or agreements to be performed in
accordance with this Agreement or in any of the Transaction Documents.
 
(b) Notwithstanding the foregoing, (i) the Sellers shall not be required to
indemnify and hold harmless any Buyer Indemnitee for any Buyer Damages under
Section 7.2(a) unless and until the Buyer Damages from all claims eligible for
indemnification hereunder exceed an aggregate amount equal to Twenty-Five
Thousand Dollars ($25,000) (the “Threshold”), at which time the Sellers shall be
jointly and severally liable for all Buyer Damages in excess of the Threshold;
and (ii) in no event shall the aggregate amount of indemnification owed by all
of the Sellers exceed One Hundred Fifty Thousand Dollars ($150,000) (“Cap”);
provided, however, that the Threshold and the Cap shall not apply to in regard
to claims relating to: (i) any breach of the representations and warranties set
forth in Sections 3.2(a), 3.3, 3.5, 3.6 and 3.17; and (ii) any facts of
circumstances which constitute fraud or willful misrepresentations by the
Sellers.
 
 
21

--------------------------------------------------------------------------------

 
 
7.3 Indemnification by the Buyer. The Buyer shall indemnify, defend, save and
hold the Sellers and each of its directors, officers, managers, members,
shareholders, employees, agents, representatives and affiliates (collectively,
the “Seller Indemnitees”) harmless from and against any and all demands, claims,
actions or causes of action, assessments, losses, damages, deficiencies,
liabilities, costs and expenses, including reasonable attorneys’ fees, interest,
penalties, and all reasonable amounts paid in investigation, defense or
settlement of any of the foregoing (collectively, the “Seller’s Damages”),
asserted against, imposed upon or resulting to or incurred by any Seller
Indemnitees resulting from (i) a breach of any of the representations and
warranties made by the Buyer in this Agreement or in the certificate furnished
pursuant to Section 6.2(b) of this Agreement by the Buyer; or (ii) a breach of
any of the covenants or agreements made by the Buyer pursuant to this Agreement.
 
7.4 Notice of Claims. If any Buyer Indemnitee or Seller Indemnitee (an
“Indemnified Person”) has suffered or incurred any Buyer Damages or Seller
Damages, as the case may be (“Damages”), for which it is entitled to
indemnification under this Article VII, or has discovered the liability,
obligation or facts giving rise to such claim for indemnification, such
Indemnified Person shall so notify the Person from whom indemnification is being
claimed (the “Indemnifying Person”) with reasonable promptness and reasonable
particularity in light of the circumstances then existing. If any Proceeding (as
hereinafter defined) is instituted by or against a third party with respect to
which any Indemnified Person intends to claim any Damages, such Indemnified
Person shall promptly (but in no event later than thirty (30) business days
after such Indemnification Person receives written notice of such Proceeding)
notify the Indemnifying Person of such Proceeding. The failure of an Indemnified
Person to give any notice required by this Section 7.4 shall not affect any of
such party’s rights under this Article VII (including, without limitation,
rights to indemnification) except and to the extent that such failure is
prejudicial to the rights or obligations of the Indemnified Person. As used in
this Agreement the term “Proceeding”, shall mean any action, arbitration, audit,
claim, complaint, hearing, proceeding, investigation, litigation, or suit
(whether civil, criminal, administrative, investigative, or informal) commenced,
brought, conducted, or heard by or before, or otherwise involving, any court,
governmental body or arbitrator.
 
7.5 Third Party Claims.
 
(a) The Indemnifying Person may, but shall not be obligated to, upon prompt
written notice furnished to the Indemnified Person, assume the defense of any
Proceeding instituted by a third party against the Indemnified Person, with
counsel to be selected by the Indemnifying Person, subject to the approval of
the Indemnified Person, which approval shall not be unreasonably withheld.
Notwithstanding the foregoing, the Indemnifying Person shall not have the right
to assume the defense of any Proceeding, if (i) the Proceeding seeks only an
injunction or other equitable relief; (ii) the Indemnified Person shall have
been advised by counsel that there are one or more legal or equitable defenses
available to the Indemnified Person which are different from or in addition to
those available to the Indemnifying Person, and, in the reasonable opinion of
the Indemnified Person, counsel for the Indemnifying Person could not adequately
represent the interests of the Indemnified Person because such interests would
be in conflict with those of the Indemnifying Person; (iii) the Indemnified
Person reasonably believes an adverse determination with respect to the
Proceeding would be materially detrimental to the Indemnified Person’s future
business operation; or (iv) the Indemnifying Person shall not have assumed the
defense of the third party claim in a timely fashion. If the Indemnifying Person
assumes the defense of a Proceeding instituted by a third party in accordance
with the terms hereof, (i) it shall be established for the purposes of this
Agreement that claims made in that Proceeding are within the scope and subject
to indemnification by the Indemnifying Person hereunder; and (ii) the
Indemnified Person shall be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its own expense. If the
Indemnifying Person does not or cannot assume the defense of any such claim,
suit, arbitration or other Proceeding as provided above, (i) the Indemnified
Person may defend against the same, in such manner as it may deem reasonably
appropriate and at the Indemnifying Person’s cost and expense; and (ii) the
Indemnifying Person shall be entitled to participate in (but not control) the
defense of such action, with its own counsel and at its own expense. If notice
is given in accordance with Section 7.4 to an Indemnifying Person of the
commencement of a Proceeding against an Indemnified Person and the Indemnifying
Person does not, within thirty (30) days after such notice is given (or earlier
if the Indemnified Person reasonably requires an earlier determination), give
notice to the Indemnified Person of the Indemnifying Person’s election to assume
the defense of such Proceeding, the Indemnifying Person will have irrevocably
waived its right to assume the defense of such Proceeding.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Neither the Indemnifying Person nor the Indemnified Person shall settle or
compromise any Proceeding by a third party without the prior written consent of
the other (which shall not be unreasonably withheld).
 
(c) The Indemnifying Person and Indemnified Person (and counsel retained by
each) shall cooperate in good faith in connection with the defense of any
Proceeding whether the defense is being conducted by the Indemnifying Person or
the Indemnified Person. Each such party shall be kept reasonably informed by the
party conducting the defense of a Proceeding at all stages thereof, and shall be
given an opportunity to comment on any material strategic decision, including,
without limitation, the ability to comment on any material pleading or filing
prior to its submission to the extent reasonable and practicable under the
circumstances, taken in the course of such defense. The party conducting the
defense of a Proceeding shall make available to each other party and to such
other party’s attorneys and accountants all books and records relating to such
Proceeding. The Indemnifying Person and Indemnified Person agree to render to
each other such assistance as they may reasonably require of each other in order
to ensure the proper and adequate defense of any Proceeding.
 
7.6 Limitation of Claims. Notwithstanding any provision to the contrary set
forth herein, the amount of any Damages for which indemnification is provided
under Agreement (i) shall be reduced (but not below zero) by (A) any related
recoveries that an Indemnified Person receives or has the right to receive under
insurance policies or from other parties liable for such Damages; and (B) any
tax benefits that an Indemnified Person realizes as a result of said Damages;
and (ii) shall not include any consequential, punitive, special and similar
damages.
 
ARTICLE VIII
MISCELLANEOUS


8.1 Termination.
 
(a) The parties may terminate this Agreement by mutual written consent at any
time prior to the Closing.
 
(b) The Buyer may terminate this Agreement by written notice to the Sellers if
the Closing has not occurred by April 15, 2014, unless the failure to close by
such date results primarily from the Buyer breaching any representation,
warranty or covenant contained in this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
(c) The Sellers may terminate this Agreement by written notice to the Buyer if
the Closing has not occurred by April 15, 2014, unless the failure to close by
such date results primarily from the Sellers breaching any representation,
warranty or covenant contained in this Agreement.
 
(d) Either the Buyer or the Sellers may terminate this Agreement if there has
been a material breach on the part of the other of the representations,
warranties or covenants of such other parties set forth in this Agreement or if
events have occurred which have made it impossible to satisfy a condition
precedent to the terminating parties’ obligations to consummate the transactions
contemplated hereby unless such terminating parties’ breach of this Agreement
has caused the condition to be unsatisfied.
 
(e) If this Agreement is terminated as permitted under Section 8.1(a) through
(c), such termination shall be without liability to any party. If a party
otherwise terminates this Agreement as permitted under Section 8.1(d), the
non-breaching party shall be entitled to reimbursement from the breaching party
for Damages incurred by the non-breaching party in connection with this
Agreement and transactions contemplated hereby. In no event shall a party be
entitled to consequential damages if this Agreement is terminated in accordance
with the provisions hereof.
 
8.2 Replacement of Securities. If any certificate or instrument evidencing any
Acquisition Share is mutilated, lost, stolen or destroyed, the Buyer shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Buyer of such loss, theft or destruction and customary and reasonable indemnity,
if requested.
 
8.3 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of the Buyer’s common
stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of the Buyer’s common stock),
combination or other similar recapitalization or event occurring after the
Effective Date, each reference in any Transaction Document to a number of shares
or a price per share shall be amended to appropriately account for such event.
 
 
24

--------------------------------------------------------------------------------

 
 
8.4 Assignment. This Agreement and all of the rights and obligations hereunder
are binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns. No
party may assign its rights or delegate its obligations hereunder, and any
attempted assignment or delegation will be void without the express written
consent of the other parties, which consents may be withheld in the other
party’s sole discretion.
 
8.5 Notices. All notices, and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
or made (i) when received, if sent by registered or certified mail, return
receipt requested; (ii) upon delivery, if sent by hand delivery; or (iii) when
delivered, if sent by prepaid overnight carrier, with a record of receipt; to
the parties at the addresses set forth above. Any party hereto may change the
address to which notice to it, or copies thereof, shall be addressed, by giving
notice thereof to the other party hereto in conformity with the foregoing.
 
8.6 Entire Agreement/Waiver. This Agreement constitutes the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof, integrates all prior understandings, agreements and representations with
respect thereto, and may not be altered, amended or modified in any manner
except by a written agreement of the parties. Any waiver of any provision or
condition herein will not be effective unless in writing executed by the party
or parties making such waiver.
 
8.7 Severability. If any part, clause, provision or condition of this Agreement
is held or declared to be invalid or inoperative, it will be enforced to the
maximum extent permitted by law, and such determination will not affect any
other clause, provision or condition hereof. The remainder of this Agreement,
disregarding such portion, will nevertheless continue in full force and effect
as though such provision had not been contained herein.
 
8.8 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction). Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
City of Rochester and County of Monroe, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same document. The delivery of an executed counterpart of
this Agreement by electronic means, including by facsimile or by "pdf"
attachment to email, shall be deemed to be valid delivery thereof binding upon
all the parties hereto.
 
 
25

--------------------------------------------------------------------------------

 
 
8.10 Construction and Joint Preparation. This Agreement shall be construed to
effectuate the mutual intent of the parties. The parties and their counsel have
cooperated in the drafting and preparation of this Agreement, and this Agreement
therefore shall not be construed against any party by virtue of its role as the
drafter thereof. No drafts of this Agreement shall be offered by any party, nor
shall any draft be admissible in any proceeding, to explain or construe this
Agreement. Each of the Buyer and each Seller acknowledges and agrees that it has
received or has had the opportunity to receive independent legal counsel of its
own choice and that it has been sufficiently apprised of its rights and
responsibilities with regard to the substance of this Note. The headings
contained in this Agreement are intended for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement.
 
[SIGNATURE PAGE FOLLOWS]

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 

 
BUYER:


NATURALNANO, INC.
            By: /s/ James Wemett     Name: James Wemett     Title: CEO  

 

 
SELLERS:


JACKSON AUGUST HOLDINGS, LLC
            By: /s/ James T. Jacus     Name: James T. Jacus     Title: Sole
Member  

 

 
JFISCH, LLC
            By: /s/ John Fischer     Name: John Fischer     Title: Sole Member  

 

 
ADVENTURE CNY LLC
            By: /s/ James Ashe     Name: James Ashe     Title: Sole Member  

 
 
27

--------------------------------------------------------------------------------

 

EXHIBIT A


ASSIGNMENT OF MEMBERSHIP INTERESTS


____________________, a limited liability company formed under the laws of the
State of New York, hereby sells, transfers and assigns NATURALNANO, INC.,
________ (__) membership units of MJ ENTERPRISES, LLC, a limited liability
company formed under the laws of the State of New York (the “Company”)
representing __________ percent (__%) of all of the issued and outstanding
membership units of the Company, standing in the undersigned’s name on the books
of the Company, and does hereby irrevocably constitute and appoint any officer
or manager of the Company to transfer such membership units on the books of the
Company with full power of substitution in the premises.


Dated: As of ____________ ___, 2014
 
 

  [ ___________________ ]             By:       Name:       Title    

 
 
28 

--------------------------------------------------------------------------------